On February 16,1993, the Defendant was sentenced to ten (10) years with five (5) years suspended with the conditions listed in the February 16, 1993 Judgment by Judge Langton. The Defendant shall not be considered for parole until he has entered and completed both the anger management and chemical dependency treatment programs at Montana State Prison.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be ten (10) years with five (5) years suspended with the conditions listed in the February 16,1993 Judgment by Judge Langton to remain the same as imposed. However, the Sentence Review Board makes the following amendments: (1) removes the Dangerous Designation; (2) change the condition of parole so that the Defendant can enroll and successfully complete the anger management program and the chemical dependency program. The Defendant may obtain the chemical dependency program outside of the prison if he is unable to complete it when released on parole; and (3) the Sentence Review Board cautions against sentencing terms without a presentence investigation report.
The reason for the decision is to make the sentence imposed more in line with other sentences of a similar nature. The main goal of the Sentence Review Board is to provide equitable sentences among inmates for the crimes they commit.
It has been brought to the attention of the Sentence Review Board that the chemical dependency programs are full at the prison and very difficult for inmates to get into. The Board finds that the Defendant may complete that program on the outside of prison so he can take advantage of the much needed program in a more timely maimer.
Rehabilitation is another goal of the Sentence Review Board and the Board hopes that the amended sentence will help this Petitioner to obtain that goal.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Mr. Doran for representing himself in this matter.